Name: 2006/471/EC: Council Decision of 27 June 2006 adjusting the allowances provided for in Decision 2003/479/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: executive power and public service;  defence;  EU institutions and European civil service;  international affairs;  personnel management and staff remuneration;  labour market
 Date Published: 2007-03-16; 2006-07-08

 8.7.2006 EN Official Journal of the European Union L 187/32 COUNCIL DECISION of 27 June 2006 adjusting the allowances provided for in Decision 2003/479/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (2006/471/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof, Having regard to Council Decision 2003/479/EC (1), and in particular Article 15 thereof, Whereas: (1) Article 15(7) of Decision 2003/479/EC provides that the daily and monthly allowances applicable to national experts and military staff seconded to the General Secretariat of the Council are to be adjusted each year without retroactive effect on the basis of the adaptation of the basic salaries of Community officials in Brussels and Luxembourg. (2) The last adjustment of those allowances was provided for in Decision 2005/442/EC and took effect on 1 June 2005. (3) The Council, through Regulation (EC, Euratom) No 2104/2005 of 20 December 2005 adjusting, with effect from 1 July 2005, the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto (2), adopted an adjustment of 2,2 % to the remuneration and pensions of Community officials, HAS DECIDED AS FOLLOWS: Article 1 1. In Article 15(1) of Decision 2003/479/EC, EUR 28,16 and EUR 112,61 shall be replaced by EUR 28,78 and EUR 115,09 respectively. 2. In Article 15(2) the table shall be replaced by the following: Distance between place of recruitment and place of secondment (in km) Amount in EUR 0-150 0 > 150 73,98 > 300 131,52 > 500 213,73 > 800 345,26 > 1 300 542,55 > 2 000 649,43. 3. In Article 15(4), EUR 28,16 shall be replaced by EUR 28,78. Article 2 This Decision shall take effect on the first day of the month following its adoption. Done at Luxembourg, 27 June 2006. For the Council The President J. PRÃ LL (1) OJ L 160, 28.6.2003, p. 72. Decision as last amended by Decision 2005/442/EC (OJ L 153, 16.6.2005, p. 32). (2) OJ L 337, 22.12.2005, p. 7.